Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00148-CR

                                  Raymond MARTINEZ,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2010CR10065 / 2012SF00047
                        Honorable Mary D. Roman, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED December 23, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice